UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5201


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EUREKA BARNES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01297-TLW-1)


Submitted:    August 6, 2009                 Decided:   January 12, 2010


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. W.
Walter Wilkins, United States Attorney, Carrie A. Fisher,
William E. Day, Assistant United States Attorneys, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eureka Barnes pled guilty to one count of making false

statements to a Secret Service agent, in violation of 18 U.S.C.

§   1001    (2006).         Barnes    was    sentenced      to    thirty-six      months’

imprisonment, and now appeals.               Finding no error, we affirm.

              We     find     Barnes’s       sentence       is     not        procedurally

unreasonable.         In sentencing a defendant, a district court must

first properly calculate the Guideline range.                            Gall v. United

States, 552 U.S. 38, ___, 128 S. Ct. 586, 596 (2007). When

reviewing     the     district       court’s     application       of   the     Sentencing

Guidelines, this court reviews findings of fact for clear error

and questions of law de novo.                    United States v. Osborne, 514

F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).

              Having       reviewed    the     record,     we     conclude      that    the

district      court    followed        the     necessary        procedural      steps   in

sentencing         Barnes,    and     properly        calculated        the     applicable

Guideline     range.         Accordingly,        we    affirm     the   conviction      and

sentence.        We dispense with oral argument because the facts and

legal      contentions       are   adequately         presented    in    the     materials

before     the     court    and    argument      would    not     aid   the    decisional

process.

                                                                                  AFFIRMED




                                             2